                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                              Case No. 19-cr-0096 (WMW/HB)

                            Plaintiff,
                                                               ORDER
      v.

Travis Kyle Mayer,

                            Defendant.


      This matter is before the Court on Plaintiff United States of America’s “Motion to

Clarify and Amend Frye/Lafler Hearing Order.” (Dkt. 69.) Defendant Travis Kyle

Mayer opposes the motion. For the reasons addressed below, the motion is denied.

                                     BACKGROUND

      The United States charged Mayer by indictment on April 1, 2019, with distributing

child pornography, in violation of 18 U.S.C. §§ 2252(a)(2) and 2252(b)(1); transferring

obscene matter to a minor, in violation of 18 U.S.C. § 1470; and committing a felony

offense involving a minor while being required to register as a sex offender, in violation

of 18 U.S.C. § 2260A.

      It is undisputed that the United States met with both Mayer and defense counsel on

September 19, 2019, and presented a plea offer to Mayer in person. It also is undisputed

that Mayer did not accept the plea offer before the offer expired on September 25, 2019,

when the United States filed a first superseding indictment alleging six additional
counts.1 The first superseding indictment added two counts of production and attempted

production of child pornography, in violation of 18 U.S.C. §§ 2251(a), 2251(e), and

3559(e); two counts of possession of child pornography, in violation of 18 U.S.C.

§§ 2252(a)(4)(B) and 2252(b)(2); one count of attempted and actual coercion and

enticement, in violation of 18 U.S.C. §§ 2422(b) and 3559(e); and one count of receipt of

child pornography, in violation of 18 U.S.C. §§ 2252(a)(2) and 2252(b)(1).

      On the same day that it filed the first superseding indictment, the United States

moved for “a Lafler Frye hearing where Mayer’s plea rejection is placed on the record.”

In a September 30, 2019 Order, United States Magistrate Judge Hildy Bowbeer ruled that

“the Court will allow the Government to make a statement on the record at the October

11 [arraignment] hearing, but the Court will not conduct an inquiry or permit the

Government to question Defendant or his attorney.”           At the October 11, 2019

arraignment hearing, in the presence of Mayer and defense counsel, the magistrate judge

permitted the United States to make the following record:

             So just to make the record, then, on the Frye/Lafler issue. So on
      September 19, 2019 the government presented a plea offer to Mr. Mayer. It
      set an expiration date of 9:00 a.m. September 25, 2019 on this offer.

             The offer was to plead guilty to all counts as the Indictment stood at
      that time in Case No. 19-CR-96, this matter, as well as a pending assault
      against a federal officer case against Mr. Mayer, 19-CR-244.

            The terms of the plea for 19-CR-96 was that he would plead guilty to
      the distribution of child pornography charge, the transfer of obscene
      material to a minor charge, and the 2260A. This would result in a

1
      The United States filed a second superseding indictment on December 11, 2019.
The additional counts alleged in the second superseding indictment are not relevant to the
pending motion.


                                            2
      mandatory minimum sentence of 25 years. His total adjusted offense level
      would have been 37, Criminal History Category of V, resulting in a
      guidelines range of 324 months to 405 months. It would have also required
      a joint recommendation of lifetime supervised release for Mr. Mayer.

             In the other matter, 19-CR-244, Mr. Mayer would have been
      required to plead guilty to assault on a federal officer. That carries an
      eight-year statutory max. His total adjusted offense level in that case would
      have been 16, Criminal History Category of V, and guidelines of 41 to 51
      months with one to three years of supervised release.

             The pleas would have also required a joint recommendation that
      these sentences run consecutive to one another, although, of course, that
      issue as well as the guidelines sentences or whatever sentence Mr. Mayer
      would have received would of course ultimately be up to the Court to
      decide.

             And as of the expiration date at 9:00 a.m. on September 25th, the
      government had not heard anything back from Mr. Mayer or his counsel
      and therefore the plea was considered rejected and withdrawn.

The magistrate judge provided defense counsel an opportunity to respond on behalf of

Mayer. Defense counsel indicated that he had nothing to add.

      According to the United States, because Mayer was not directly questioned, the

record made at the October 11, 2019 arraignment hearing is insufficient “to avoid the

very real threat and inconvenience of late-filed and/or frivolous ineffective assistance of

counsel claims.” As such, the United States now requests that the Court order Mayer to

appear for a hearing at which the United States will be permitted to ask Mayer three

questions directly: (1) whether the plea offer as described by the United States was

communicated to Mayer by his attorney, (2) whether Mayer had sufficient time to discuss

the terms of the offer with his attorney, and (3) whether Mayer rejected the plea offer

after consulting with his attorney. Mayer opposes the motion, arguing that such an



                                            3
inquiry is unnecessary and would risk infringing Mayer’s Fifth Amendment right to

remain silent, violating the attorney-client privilege, and violating the Federal Rules of

Criminal Procedure.

                                      ANALYSIS

      In support of its motion, the United States relies on Lafler v. Cooper, 566 U.S. 156

(2012) and Missouri v. Frye, 566 U.S. 134 (2012), in which the Supreme Court of the

United States held that the right to counsel, protected by Sixth Amendment to the United

States Constitution, entitles a defendant to effective assistance of counsel in the plea-

negotiation context. See Lafler, 566 U.S. at 165–68; Frye, 566 U.S. at 145. In Lafler, the

defendant received information about the terms of a plea-agreement offer but rejected it

on the advice of counsel. 566 U.S. at 160. The Supreme Court held that when “a plea

bargain has been offered, a defendant has the right to effective assistance of counsel in

considering whether to accept it.” Id. at 168. In Frye, the defendant’s attorney failed to

communicate a plea-agreement offer to the defendant before the offer expired. 566 U.S.

at 139. The Supreme Court held that “defense counsel has the duty to communicate

formal offers from the prosecution to accept a plea on terms and conditions that may be

favorable to the accused,” and that if “defense counsel allow[s] the offer to expire

without advising the defendant or allowing him to consider it, defense counsel [does] not

render the effective assistance the Constitution requires.” Id. at 145. Notably, both

Lafler and Frye involved post-conviction petitions alleging ineffective assistance of

counsel. See Lafler, 566 U.S. at 162; Frye, 566 U.S. at 139.




                                            4
       Unlike the circumstances in Lafler and Frye, the pending motion in this case seeks

a pretrial inquiry of Mayer about the plea-agreement offer that was presented to him.

Accordingly, the issue before the Court is whether making a pretrial record of the terms

of a plea-agreement offer is either required or merely permitted by Lafler and Frye and, if

so, what the scope of such a pretrial record should be.

       In Frye, the Supreme Court observed that “[t]he prosecution and the trial courts

may adopt some measures to help ensure against late, frivolous, or fabricated claims.” Id.

at 146 (emphasis added). In doing so, the Supreme Court suggested several measures

including, as relevant here, that “formal offers can be made part of the record at any

subsequent plea proceeding or before a trial on the merits, all to ensure that a defendant

has been fully advised before those further proceedings commence.” Id. But the Frye

decision does not require a district court to do anything, let alone mandate a particular

procedure that a district court must undertake, when a plea-agreement offer is not

accepted.    Nor does the Frye decision suggest that a district court should force a

defendant to participate in a colloquy involuntarily. Instead, the Supreme Court left it in

a district court’s discretion to adopt appropriate measures. The United States has not

identified any legal authority to the contrary, nor is the Court aware of any. As such, the

Court must determine whether, and to what extent, to exercise that discretion here.

       As Mayer correctly observes, although the Frye decision suggests that a plea-

agreement offer could be “made part of the record,” the Supreme Court did not specify

the manner in which that should be accomplished or how detailed any such inquiry

should be.    Nor does there appear to be any binding authority in this Circuit that


                                             5
addresses this issue. District courts in other jurisdictions have conducted colloquies with

defendants that are similar to the colloquy advocated by the United States in this case.

See, e.g., Stevens v. United States, No. 2:15cv28, 2015 WL 4361560, at *8 (E.D. Va. July

13, 2015); United States v. Hopkins, No. 12-CR-0044, 2015 WL 3772622, at *16–17

(N.D. Okla. June 17, 2015). But those decisions offer little guidance here because the

defendants in those cases did not oppose the inquiries. In the absence of any opposition

to a colloquy, the district courts’ decisions in those cases do not analyze the scope or

necessity of the inquiry or the competing interests implicated by it.

        Several district courts have ordered a defendant to participate in a limited Frye

colloquy over the defendant’s objection.          See, e.g., United States v. Morgan, 294

F. Supp. 3d 1218, 1226–27 (D.N.M. 2018); United States v. Pirk, 236 F. Supp. 3d 796,

799–801 (W.D.N.Y. 2017). 2        In Morgan, the district court held that a “carefully

constructed colloquy,” limited to “establish[ing] the terms of the plea offer, the fact that it

was communicated to Defendant, and the fact that Defendant rejected the plea offer, is

supported by the principles announced in [Lafler and Frye].” 294 F. Supp. 3d at 1222,

1226.    Similarly, in Pirk, the district court granted in part and denied in part the

government’s motion for a colloquy with the defendants about the plea-agreement offers

made to them. 236 F. Supp. 3d at 802. In particular, the district court granted the

government’s motion only to the extent that the government sought to “memorialize the

2
       But see United States v. Broombaugh, No. 14-40005-10, 2014 WL 3107963, at
*3–4 (D. Kan. July 8, 2014) (denying government’s motion for pretrial Frye/Lafler
hearing), amended in part by sub nom. United States v. Reulet, No. 14-40005, 2016 WL
126355, at *11 (D. Kan. Jan. 11, 2016) (granting government’s request for a Frye/Lafler
hearing before trial).


                                              6
terms of the plea offer made to each defendant and confirm that defense counsel

adequately communicated the offer to his respective client.” Id. at 799. But the district

court denied the government’s motion “to the extent it sought to delve into any further

details concerning the discussions between defense counsel and his client.” Id.

      Here, it is undisputed that a plea-agreement offer was conveyed by the United

States directly to Mayer, in person, and in the presence of Mayer’s lawyer. At the

October 11, 2019 arraignment hearing, the United States made a record of the details of

that plea offer and Mayer’s implied rejection of that offer. Mayer and defense counsel

were present at that hearing and were provided an opportunity to respond or add to the

representations made by the United States. According to Mayer, any additional direct

inquiry of Mayer would risk infringing Mayer’s Fifth Amendment right to remain silent,

violating the attorney-client privilege, and violating the Federal Rules of Criminal

Procedure. The Court addresses each of Mayer’s arguments in turn.

      Mayer first argues that the colloquy proposed by the United States would risk

violating his Fifth Amendment right to remain silent. The Fifth Amendment provides

that “[n]o person . . . shall be compelled in any criminal case to be a witness against

himself.” U.S. Const. amend. V. “To qualify for the Fifth Amendment privilege, a

communication must be testimonial, incriminating, and compelled.”         Hiibel v. Sixth

Judicial Dist. Court, 542 U.S. 177, 189 (2004). Here, the United States seeks only to

inquire whether its plea-agreement offer was communicated to Mayer, whether Mayer

had sufficient time to discuss the terms of the offer with his attorney, and whether Mayer

rejected the offer. There is no basis to conclude that the limited inquiry of Mayer


                                            7
proposed by the United States would risk eliciting an incriminating statement. See

Morgan, 294 F. Supp. 3d at 1224–25 (rejecting Fifth Amendment argument in similar

circumstances). As such, Mayer’s Fifth Amendment argument does not preclude the

Court from granting the United States’s motion.

       Mayer also contends that the colloquy sought by the United States would violate

the attorney-client privilege. Importantly, not all communications between an attorney

and the attorney’s client are privileged. See Diversified Indus., Inc. v. Meredith, 572 F.2d

596, 602 (8th Cir. 1977); United States v. Bartlett, 449 F.2d 700, 704 (8th Cir. 1971). To

be protected by the attorney-client privilege, the communication must relate to legal

services or advice. See Diversified Indus., 572 F.2d at 602; Bartlett, 449 F.2d at 704; see

also Wells Fargo & Co. v. United States, No. 09-CV-2764, 2014 WL 2855417, at *6 (D.

Minn. June 16, 2014) (explaining that “communications with an attorney that do not

involve the elicitation or provision of legal advice are not privileged”). Communications

between an attorney and a client generally are protected if they “tend directly or

indirectly to reveal the substance of a client confidence.” United States v. Defazio, 899

F.2d 626, 635 (7th Cir. 1990) (emphasis added); accord Diversified Indus., Inc. v.

Meredith, 572 F.2d 596, 611 (8th Cir. 1978) (en banc) (concluding that documents were

privileged “because disclosure would reveal directly or inferentially the contents of”

attorney-client communications (emphasis added)).           Thus, questions that merely

“establish the terms of the plea offer and whether it was relayed to Defendant should not

reveal legal advice from defense counsel or the substance of a client confidence.”




                                             8
Morgan, 294 F. Supp. 3d at 1224 (internal quotation marks omitted) (rejecting privilege

argument in similar circumstances).

       Here, the United States proposes a limited inquiry of Mayer about whether the

plea-agreement offer was communicated to him, whether he had sufficient time to discuss

the terms of the offer with his attorney, and whether he rejected the offer. This inquiry

can be accomplished without revealing, directly or implicitly, the substance of any legal

advice sought by Mayer or provided by his attorney.3 If the colloquy is narrowly tailored

as described above, Mayer’s attorney-client-privilege argument does not preclude the

Court from granting the United States’s motion.

       Mayer also argues that the colloquy proposed by the United States would violate

Rule 11(c)(1) of the Federal Rules of Criminal Procedure, which provides: “An attorney

for the government and the defendant’s attorney, or the defendant when proceeding

pro se, may discuss and reach a plea agreement. The court must not participate in these

discussions.” Fed. R. Crim. P. 11(c)(1) (emphasis added).          The Eighth Circuit has

“strictly construed [Rule 11(c)(1)] to require an absolute prohibition upon district court

participation in plea negotiations, either with counsel or in the presence of the

defendant.” United States v. Nesgoda, 559 F.3d 867, 869 (8th Cir. 2009). Here, the

3
       The memoranda of law filed by the United States are inconsistent as to the
proposed scope of this inquiry. In some instances, the United States asserts that Mayer
would be asked only whether he received the plea-agreement offer and whether he had
sufficient time to discuss the offer with his attorney. In other instances, the United States
suggests that Mayer should be asked what he “understood” about the plea-agreement
offer and “how” it was presented to him. These latter questions proposed by the United
States in its memoranda implicate the substance of Mayer’s discussion with his attorney
and would unduly risk invading the attorney-client privilege. But if narrowly tailored as
described above, a colloquy could be accomplished without such risks.


                                             9
colloquy proposed by the United States would not involve a plea negotiation, but instead

would memorialize facts pertaining to negotiations that occurred in the past. And these

facts would be memorialized by the United States, not the Court, together with three

“yes” or “no” responses from Mayer. On its face, this procedure would not require the

Court to participate in a plea negotiation. Cf. id. (explaining that no violation of Rule

11(c)(1) occurred when “[t]he district court did not inject [its] own terms into the plea

agreement,” but instead “merely explained the effect of the terms already on the table”).

As such, Mayer’s Rule 11(c)(1) argument does not preclude the Court from granting the

United States’s motion.

      The colloquy proposed by the United States is in accordance with Frye and is not

foreclosed by the Fifth Amendment, attorney-client privilege, or the Federal Rules of

Criminal Procedure. This conclusion does not end the analysis, however. The fact that

the Court may order Mayer to appear at a hearing to answer the United States’s questions

does not necessarily mean that the Court should do so. In addition to the arguments

addressed above, Mayer contends that the colloquy sought by the United States is neither

necessary nor useful. The Court agrees. Several reasons weigh against granting the

United States’s motion.

      First, unlike the circumstances in Frye, in which the defense attorney did not

convey the plea-agreement offer to the defendant, it is undisputed that both Mayer and

his attorney were present when the United States made its plea-agreement offer on

September 19, 2019. A record of this fact was made by the United States at the October

11, 2019 arraignment hearing and in the parties’ briefing on the pending motion. The


                                           10
only counterargument offered by the United States is that “the details of the plea, of

which there were many . . . were left for Mayer to discuss with his attorney.” But this

argument is not germane because the first proposed question would not inquire into these

details. Moreover, any such inquiry would risk, either directly or indirectly, revealing

attorney-client privileged information. The United States has not demonstrated what

value would be added by forcing Mayer to corroborate a fact on the record when his

attorney has already done so. A represented defendant speaks through his or her counsel,

and Mayer has done so here with respect to this issue. The United States has not

demonstrated that its first proposed colloquy question would be necessary or useful.

      Second, the United States has not established the utility of forcing Mayer to

confirm, on the record, that he had sufficient time to discuss the plea-agreement offer

with his attorney. One week transpired between Mayer’s receipt of the plea-agreement

offer and the expiration of that offer, which suggests that Mayer and his attorney had an

opportunity to discuss the offer. Even if Mayer were to directly acknowledge this fact on

the record, it is unclear what this acknowledgement would have accomplished.4 As the

United States recognizes, postconviction ineffective-assistance-of-counsel claims often

require “evidentiary hearings where attorney-client privilege is severed and defense

attorneys are compelled to testify against their former clients.” Asking Mayer now

whether he had enough time to discuss the plea-agreement offer with his attorney would

reveal nothing about the substance of those discussions and, therefore, would not prevent

4
        Moreover, the United States has not suggested what might happen if Mayer were
to respond that he did not have sufficient time to discuss the plea-agreement offer with
his attorney.


                                           11
the need for such an inquiry in the event of a future ineffective-assistance-of-counsel

claim. For these reasons, the United States has not demonstrated that its second proposed

colloquy question would be necessary or useful.

      Finally, the necessity and utility of the third question proposed by the United

States also is unclear. The United States wants Mayer to confirm that he rejected the

plea-agreement offer. But the United States has already made a record, at the October 11,

2019 arraignment hearing, that the United States presented the plea-agreement offer

directly to Mayer on September 19, 2019, set an expiration of 9:00 a.m. on September 25,

2019, and did not receive any response from Mayer or his counsel before that expiration

date and time. Mayer and his attorney were present when the United States made this

record and offered no opposition or amendment to these representations. Although it is

undisputed that Mayer did not accept the plea-agreement offer, the United States suggests

that forcing Mayer to directly corroborate this fact on the record will somehow avert a

future ineffective-assistance-of-counsel claim by Mayer. But as addressed above, any

pretrial colloquy necessarily will exclude any inquiry, either directly or indirectly, into

the substance of privileged attorney-client communications. As such, forcing Mayer to

confirm that it was, in fact, his intent to reject the plea-agreement offer seemingly would

do little to prevent Mayer from later claiming that he was inadequately advised with

respect to that decision. Accordingly, the United States has not demonstrated that its

third proposed colloquy question would be necessary or useful.

      In summary, the colloquy proposed by the United States, if properly limited in

scope, is in accordance with (but not required by) Frye and is not foreclosed by the Fifth


                                            12
Amendment, the attorney-client privilege, or Rule 11(c) of the Federal Rules of Criminal

Procedure. However, in light of the existing record of the plea-agreement offer and its

rejection by Mayer, the United States has not persuasively demonstrated that such a

colloquy would be either necessary or useful in this case. Therefore, United States’s

motion is denied.

                                       ORDER

      Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED that Plaintiff United States of America’s “Motion to

Clarify and Amend Frye/Lafler Hearing Order,” (Dkt. 69), is DENIED.



Dated: March 25, 2020                                 s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge




                                          13
